  Case 2:18-cv-01736-DOC-JPR Document 264 Filed 12/19/19 Page 1 of 3 Page ID #:14163

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         December 19, 2019


       No.:                      19-56467
       D.C. No.:                 2:18-cv-01736-DOC-JPR
                                 Jennifer Reitman, et al v. Champion PetFoods USA, Inc.,
       Short Title:
                                 et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Payment of the $505 docketing and filing fees is past due. Failure to correct this
       deficiency within 14 days will result in the dismissal of this case for failure to
       prosecute. See 9th Cir. R. 42-1. The fee is payable to the District Court.
Case 2:18-cv-01736-DOC-JPR Document 264 Filed 12/19/19 Page 2 of 3 Page ID #:14164




                      UNITED STATES COURT OF APPEALS
                                                                         FILED
                              FOR THE NINTH CIRCUIT
                                                                         DEC 19 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




    JENNIFER REITMAN; CAROL                        No. 19-56467
    SHOAFF; ERIN GRANT,
                                                   D.C. No. 2:18-cv-01736-DOC-JPR
                  Plaintiffs - Appellants,
                                                   U.S. District Court for Central
      v.                                           California, Los Angeles

    CHAMPION PETFOODS USA, INC.;                   TIME SCHEDULE ORDER
    CHAMPION PETFOODS LP,

                  Defendants - Appellees.



   The parties shall meet the following time schedule.

   If there were reported hearings, the parties shall designate and, if necessary, cross-
   designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
   hearings, the transcript deadlines do not apply.

   Thu., December 26, 2019        Appellants' Mediation Questionnaire due. If your
                                  registration for Appellate CM/ECF is confirmed after
                                  this date, the Mediation Questionnaire is due within
                                  one day of receiving the email from PACER
                                  confirming your registration.
   Fri., January 17, 2020         Transcript shall be ordered.
   Tue., February 18, 2020        Transcript shall be filed by court reporter.
   Fri., March 27, 2020           Appellants' opening brief and excerpts of record
                                  shall be served and filed pursuant to FRAP 31 and
                                  9th Cir. R. 31-2.1.
Case 2:18-cv-01736-DOC-JPR Document 264 Filed 12/19/19 Page 3 of 3 Page ID #:14165

   Mon., April 27, 2020        Appellees' answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

   The optional appellants' reply brief shall be filed and served within 21 days of
   service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

   Failure of the appellants to comply with the Time Schedule Order will result
   in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Ruben Talavera
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
